COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00428-CV


MCWHORTER EXCAVATION, LLC                                       APPELLANT

                                       V.

L. H. CHANEY MATERIALS, INC.                                      APPELLEE

                                    ----------

    FROM THE COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                TRIAL COURT NO. 2017-004436-1

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Thomas M. McWhorter attempts to appeal from a default judgment entered

by the trial court against McWhorter Excavation, LLC.

      On December 7, 2017, we notified Thomas that it appeared we lacked

jurisdiction over this appeal because he was not a party to the trial court’s

judgment. We explained that a company may not appear in court through its


      1
       See Tex. R. App. P. 47.4.
directors or officers who are not attorneys and that a notice of appeal filed by

such a director or officer is not effective. See Globe Leasing, Inc. v. Engine

Supply & Mach. Servs., 437 S.W.2d 43, 45 (Tex. Civ. App.—Houston [1st Dist.]

1969, no writ); see also Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937
S.W.2d 455, 456 (Tex. 1996) (“Generally a corporation may be represented only

by a licensed attorney . . . .”); Dell Dev. Corp. v. Best Indus. Unif. Supply Co.,

743 S.W.2d 302, 303 (Tex. App.—Houston [14th Dist.] 1987, writ denied)

(“Corporations may appear and be represented only by a licensed attorney.”).

We advised Thomas that this appeal could be dismissed unless he, or any party

desiring to continue the appeal, filed a response showing grounds for continuing

the appeal on or before January 8, 2018.      See Tex. R. App. P. 42.3, 43.2(f).

Thomas did not file a response, nor did any party.

      Because the notice of appeal does not confer jurisdiction on this court, we

dismiss this appeal. See Tex. R. App. P. 42.3(a), 43.2(f); S & B Consulting Grp.,

LLC v. Dietzman, No. 02-14-00165-CV, 2014 WL 2922311, at *1 (Tex. App.—

Fort Worth June 26, 2014, no pet.) (mem. op.) (dismissing appeal of limited

liability companies for lack of jurisdiction when nonlawyer member signed notice

of appeal on behalf of the companies).



                                                     PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: February 22, 2018

                                         2